Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/301265, Outdoor Flag Holder With Lighting filed 3/30/2021.  Claims 1-12 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “500” and “510” appear to be pointing to the same pole. It is unclear if “510” is representing the pole and “500” is representing the flag assembly since “500” has an arrow at the end of the leader line. The specification states that “500” fits into “510” but this is not depicted in the drawings. If numerals “500” and “510” are representing two portions of the same pole, then the leader lines should not have an arrow at the end.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “211” is supposed to represent a “recess” in the box to support the metal plate, but there is no recess depicted and “211” appears to be pointing to the inner wall of the compartment “225”.
  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plural additional pole pieces each having a size to fit inside the compartments (Claim 1), and the light sensor (Claim 11) must be shown or the feature(s) canceled from the claim(s). Figure 4 depicts a pole that appears to be one piece as there are no breaks in the pole and even in two pieces would not fit in the box. Figure 5 has a reference numeral “600” for representing the sensor but is pointing to the solar lights. No sensor is depicted. No new matter will be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “800 is used to define solar lights in Figure 7, but “240,241” was already used to define solar lights in Figure 2. It is unclear if the lights are different. Additionally, it is unclear what numeral “802” is representing differently than “800” and why the leader line has an arrow. Lastly, it is unclear if the “lens assembly 900” in Figure 8 is referring to what is defined as “800” or “802” in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to because para [0035] uses numerals “200,220” to represent ‘covers’, but 200 was previously used to represent a hinge, and 220 was previously used to represent a metal plate.
The specification is objected to because in para [0038] the term “covers” is used when referring to elements “210” and “220”, but these were already defined as metal plates. It is unclear if the metal ballast plates represented in Figures 2 and 7 are the same.
The specification is objected to because in para [0038] the numerals “800,802” are used to refer to additional plates. However, “800” was used to define solar lights.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following phrases in Claim 1 do not have proper antecedent basis in the specification “a pole holding surface”, “a first pole piece”.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim “43” been renumbered “3”.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
	-It is unclear what element is considered to be the “pole holding surface” that has “an inner surface”. The specification teaches that hole “230” in Figure 1 receives metal sleeve “300”. If the pole holding surface is the surface of hole 230 though, then it is not clear how the surface itself as another “inner surface”.
	-It is unclear what element is considered to be the “first pole piece”. 
	-The phrase “the first pole piece fitting inside the compartments” makes it unclear if this is claiming that the first pole piece has a size that is capable of fitting into either of the compartments, or if the first pole piece simultaneously fits into both compartments.
	-It is unclear which elements are the “plural additional pole pieces” since only one pole appears to be depicted in Figures 4 and 6.
	-It is claimed that the ballast plates provide ballast to hold the pole “when the pole is holding a utility item”. First, this makes it unclear if the ballast plates only provide ballast if a utility item is used in combination with the pole. Secondly, the utility item itself has not been positively claimed so it is unclear if this phrase is positively claiming the combination of the pole and utility item.
	
	Regarding Claims 2 and 3:
	-The utility item is not positively claimed and therefore cannot be further defined. The claims are drawn to the structure of the pole holding device and not to a combination.

	Regarding Claim 4:
	-It is unclear if the phrase “and weigh at least 20 pounds” is referring to each of the plates or a total weight of 20 pounds.

	Regarding Claim 7:
	-It is unclear if the “hinging covers” are referring to ballast metal plates 210,220. Per the specification, elements 210,220 are ballast metal plates that are either removable as depicted in Figure 2, or are hinged as depicted in Figure 7. However, the specification later refers to plates 210,220 as “covers” within the same Figure 7, so it is unclear if the metal plates 210,220 are being interpreted as both ballast plates and covers. 



	
Regarding Claim 8:
	-There is no antecedent basis for “the closable box”.

Regarding Claim 9:
	-There is no antecedent basis for “the surface of the open box”. The Examiner notes that the weight of the ballast plates being distributed over at least 80% of an open area of the box was already claimed in Claim 1. 

	Regarding Claim 12:
	-The phrase “in that” is unclear.
	-There is no antecedent basis for “the top”.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,427,346 (Urgola) in view of US 2018/0352920 (Gharabegian).

Regarding Claim 1, as best understood, Urgola teaches a pole holding device, comprising: 
a folding box (1), having first and second parts that fold together to close (two halves hinged at 9; Figures 2, 4, and 7), and also fold apart to open (Figures 1 and 3), 
the first and second parts having the same perimeter sizes (as depicted in Figures 1 and 2 showing the two halves being pivoted to a closed overlapping configuration and locked by locks 3), 
a hinge (9; Figure 1), hinging together the first and second parts (col 4, ln 13-16), 
where the first and second parts of the box form compartments with open portions therein (Figures 1 and 3 depicting the compartments in each half and showing the umbrella portions located within one of the compartments; both compartments open upwardly and depicted in Figure 3); 
a pole holding surface (5), formed in an inside of the folding box (1), and exposed when the box is unfolded (5 is exposed in both open and closed configurations; Figures 1 and 2), the pole holding surface (5) being sized to have an inner surface (inside surface of 5); 
a first pole piece (7; Figures 2 and 4), having an outer surface that fits within the inner surface of the pole holding surface (5), the first pole piece (7) fitting inside the compartments (Figure 1 showing sleeve 7 within one of the compartments); 
plural additional pole pieces (10 having additional segments 12,14), each having a size to fit inside the compartments (see Figure 1 showing multiple segments of pole 10 within the compartment), one of the pole pieces (lower segment of 10) fitting inside inner surfaces of the first pole piece (7), other pole pieces (12,14) attaching to the one piece (as depicted in Figure 4; col 4, ln 17-37); and 
ballast (sand), fitting inside the folding box (col 4, ln 38-47), the ballast (sand) providing ballast to hold the pole (10), when the pole is holding a utility item (umbrella) at its distal end.
While Urgola teaches using a weighted base for supporting the umbrella, Urgola does not specifically teach that the ballast comprises ballast forming plates covering at least 80% of an open area of the folding box when the box is open.
However, Gharabegian, which is also drawn to a pole holding device with a weighted base (Figure 3), further teaches that the ballast can be comprised of ballast forming plates (316; Figure 3; para [0040]-[0041]) and reasonably depicts the eight ballast plates covering at least 80% of an open area of the base (Figure 3). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use ballast plates as taught by Gharabegian for situations where the pole holding device is being placed on a ground surface other than sand (such as a floor, patio, grass as taught by Gharabegian at the end of para [0039]). Additionally, Urgola teaches removing the pole contents from the compartments and then filling with sand, and since the compartment creates more than 80% of the open area of the base, filling with sand or ballast plates as taught by Gharabegian would then cover at least 80% of the open area of the base depending on the amount of ballast desired by the user.
	
Regarding Claim 3, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, wherein the utility item is an umbrella (both teach umbrellas).
Regarding Claim 6, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, and Urgola, as modified by Gharabegian further teaches wherein the ballast forming plates are removable from the inside surface of the folding box (any ballast, whether sand or ballast plates of Gharabegian are removable from the compartment of Urgola).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Urgola and Gharabegian, and further in view of US 2019/0077616 (Harley).

Regarding Claim 2, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, but do not specifically teach wherein the utility item is a flag. However, Harley, which is also drawn to a pole holding device (Figure 1) comprising a base (120) receiving a pole (100), and needing the ability for quick deployment and storage (para [0004]) and needing for the base (120) to be portable but strong enough to prevent the pole from tipping over (para [0019]), further teaches that the utility item being held by the pole is a flag (118; para [0021])). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the pole holding device of Urgola and Gharabegian combined could hold a flag on the pole thereof, in order to provide information, such as a marketing design, logo, or symbol, or to number the poles if multiple poles are being set up, or provide for any other desired messaging or decoration.
	
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Urgola and Gharabegian, and further in view of US 6,113,054 (Ma).
Regarding Claim 4, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, and Gharabegian further teaches wherein the ballast forming plates (316) are formed of metal (steel or stainless steel; para [0041]). Gharabegian does not specifically teach that the ballast forming plates weigh at least 20 pounds. However, Ma, which is also drawn to a pole holding device (for an umbrella) having a weighted base (12), further teaches the importance of selecting the appropriate base weight (col 1, ln 10-67), and that one example of a base would weigh about twenty pounds, if made of cast iron, and that this could be sufficient weight for holding a smaller umbrella (col 3, ln 33-39). Ma further teaches that besides the material being used for the base, that the amount of weight needed to support the umbrella would additionally be determined by the weight and span of the umbrella itself and the location the umbrella would be used (col 1, ln 30-36). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to determine the optimum weight for the ballast forming plates depending on the size and weight of the umbrella, the material and weight of the base, and the environmental conditions that the umbrella will be used in.
	
Regarding Claim 9, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, wherein the weight of the ballast is distributed over at least 80% of the surface of the open box (as explained in Claim 1), when the box is opened. Gharabegian does not specifically teach wherein the ballast forming plates collectively comprise 20 pounds of weight. However, Ma, which is also drawn to a pole holding device (for an umbrella) having a weighted base (12), further teaches the importance of selecting the appropriate base weight (col 1, ln 10-67), and that one example of a base would weigh about twenty pounds, if made of cast iron, and that this could be sufficient weight for holding a smaller umbrella (col 3, ln 33-39). Ma further teaches that besides the material being used for the base, that the amount of weight needed to support the umbrella would additionally be determined by the weight and span of the umbrella itself and the location the umbrella would be used (col 1, ln 30-36). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to determine the optimum weight for the ballast forming plates depending on the size and weight of the umbrella, the material and weight of the base, and the environmental conditions that the umbrella will be used in.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urgola and Gharabegian, and further in view of US 2006/0230625 to Hughes et al. (hereinafter ‘Hughes’).
Regarding Claim 8, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, but do not specifically teach further comprising a level, on the closable box. However, Hughes, which is also drawn to a base (10) placed on the ground and used to support an object (12), further teaches that a level (168a,168b,168c; Figure 27) could be included on the base in order to level the base on uneven ground surfaces (para [0059]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a level as taught by Hughes on the box of Urgola in order to make sure the box is placed in a level orientation in order to prevent the pole from being angled when the pole is desired to be in a vertical position.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Urgola and Gharabegian, and further in view of US 2018/0231238 to Burch et al. (hereinafter ‘Burch’).
	
Regarding Claim 10, as best understood, Urgola and Gharabegian combined teach the device as in claim 1, but do not specifically teach further comprising integrated lighting, inside the box, facing towards the utility item. However, Burch, which is also drawn to a folding box, teaches that the box could have integrated lighting, inside the box, and teaches that the lighting could face in multiple directions, including upwardly or downwardly (para [0025], [0033]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include integrated lighting as taught by Burch in the box of Urgola so that the interior of the box could be illuminated when pole portions are being put back into the box after the sun is setting, thereby increasing the visibility in the box and making packing the box easier.
Regarding Claim 12, as best understood, Urgola, Gharabegian, and Burch combined teach the device as in claim 10, further comprising lens assemblies (pivotable lens in lights 936; Figure 9; para [0033], which fit into holes (light ports 940) in that are facing towards the top when the box is open.
	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Urgola, Gharabegian, and Burch, and further in view of US 10,618,709 to Seiders et al. (hereinafter ‘Seiders’).

Regarding Claim 11, as best understood, Urgola, Gharabegian, and Burch combined teach the device as in claim 10, but do not specifically teach further comprising a light sensor, and wherein the integrated lighting automatically lights up when the box is open and the light sensor detects darkness. However, Seiders, which is also drawn to folding box with integrated lighting (Figure 6; col 7, ln 64-66), further teaches a light sensor, and wherein the integrated lighting automatically lights up when the box is open and the light sensor detects darkness (col 11, ln 6-17 teaching a light sensor to sense ambient light and accordingly turning the light on). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a light sensor as taught by Seiders on the device of Urgola, Gharabegian, and Burch combined so that the lighting of the box does not have to be turned on/off manually and will automatically go on only when light conditions necessitate it.
	


Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 10,508,465 (Pan et al.) and US 11,136,781 (North et al.) both teach weighted folding boxes for stabilizing a supported object. 
US 7,614,600 (Smith et al.) teaches an umbrella base with integral lighting in the base.
US 2018/0087764 (Davenport) teaching solar-powered lighting for a folding box.
US 2003/0047658 (Peter et al.) and US 2013/0037686 (Cichetti et al.) both teach bases having integral bubble levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632